FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 CARL CURTIS, an individual;                   No. 16-56515
 ARTHUR WILLIAMS,
        Plaintiffs-Appellants,                  D.C. No.
                                         2:15-cv-02480-ODW-E
                 v.

 IRWIN INDUSTRIES, INC., a                       OPINION
 California corporation; DOES,
 1 through 100, inclusive,
        Defendants-Appellees.


        Appeal from the United States District Court
            for the Central District of California
         Otis D. Wright II, District Judge, Presiding

            Argued and Submitted October 9, 2018
                    Pasadena, California

                      Filed January 25, 2019

    Before: Sandra S. Ikuta and John B. Owens, Circuit
    Judges, and Haywood S. Gilliam, Jr.,* District Judge.

                      Opinion by Judge Ikuta


    *
      The Honorable Haywood S. Gilliam, Jr., United States District
Judge for the Northern District of California, sitting by designation.
2                  CURTIS V. IRWIN INDUSTRIES

                            SUMMARY**


                             Labor Law

   The panel affirmed in part the district court’s dismissal of
a wage-and-hour suit and remanded in part.

    Plaintiffs worked for a company that conducted
operations on oil platforms located off the coast of California,
on the Outer Continental Shelf. The panel held that
plaintiffs’ claim for overtime pay was preempted under § 301
of the Labor Management Relations Act because California
overtime law does not apply to an employee working under
a qualifying collective bargaining agreement; therefore,
plaintiffs’ right to overtime existed solely as a result of their
CBAs.

    The panel remanded to the district court to review meal
and rest period and minimum wage claims, as well as
derivative claims, and address issues of preemption under
§ 301 and the Outer Continental Shelf Lands Act, as well as
issues of California labor law.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                    CURTIS V. IRWIN INDUSTRIES                              3

                               COUNSEL

Michael A. Strauss (argued) and Aris E. Karakalos, Strauss
& Strauss APC, Ventura, California, for Plaintiffs-Appellants.

Ronald J. Holland (argued), Ellen M. Bronchetti, and
Christopher M. Foster, DLA Piper LLP, San Francisco,
California, for Defendant-Appellee.


                               OPINION

IKUTA, Circuit Judge:

    Carl Curtis brought a putative class action lawsuit against
his former employer, Irwin Industries (Irwin), alleging that
Irwin denied him overtime pay, failed to give him meal and
rest periods, and failed to pay him minimum wage for the
12 hours he was off duty.1 Curtis’s claim for overtime pay is
preempted under § 301 of the Labor Management Relations
Act (LMRA), 29 U.S.C. § 185, because California overtime
law does not apply to an employee working under a
qualifying collective bargaining agreement, Cal. Lab. Code
§ 514, and Curtis worked under such an agreement. We
remand Curtis’s remaining claims to the district court to
address in the first instance.




    1
       Arthur Williams is also a named plaintiff. However, because he
raises the same arguments as Curtis, and the specific facts of his work for
Irwin are not relevant to our disposition of the case, we refer only to Curtis
in this appeal.
4               CURTIS V. IRWIN INDUSTRIES

                                I

    Curtis is a former employee of Irwin, a company that
conducts operations on oil platforms located off the coast of
California, on the Outer Continental Shelf.2 While working
for Irwin, Curtis was regularly scheduled to work seven 12-
hour shifts in a seven-day period, with twelve hours on duty,
followed by twelve hours off duty.

   As a member of United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service
Workers International Union, Local 1945 (Union), Curtis was
subject to two collective bargaining agreements (CBAs)
between the Union and Irwin: the National Master
Agreement by and between Irwin’s Operations Group and the
Union, and the National Master Agreement by and between
Irwin’s Maintenance and Construction Group and the Union.
Both agreements include detailed provisions regarding wages,
overtime, and hours, as well as provisions requiring
employees to grieve and arbitrate disputes concerning the
application and terms of the CBAs.

    Without using the dispute-resolution provisions of the
CBAs, Curtis filed a putative class action complaint against
Irwin in California state court. The complaint was based on
Curtis’s theory that his 12 off-duty hours counted as “hours
worked” for purposes of California labor laws, see Cal. Lab.
Code § 510, because, as a practical matter, he was unable to
leave the oil platform during that time. Curtis relied on a
recent California Supreme Court case holding that security
guards were “entitled to compensation for all on-call hours

    2
      Curtis worked for Irwin from approximately December 2013 to
April 2014.
                   CURTIS V. IRWIN INDUSTRIES                            5

spent at their assigned worksites under their employer’s
control.” Mendiola v. CPS Sec. Sols., Inc., 60 Cal. 4th 833,
836 (2015). Extending Mendiola’s reasoning from on-call
hours to off-duty hours, Curtis argues that Irwin violated
various California wage and hour laws by failing to recognize
his 12 hours of off-duty time as “hours worked.”
Specifically, the complaint alleges that Irwin denied him
overtime pay for the 12 hours he was off duty, see Cal. Lab.
Code § 510, failed to give him meal and rest periods for that
period, see Cal. Lab. Code §§ 226.7, 512, and failed to pay
him minimum wage for that period, see Cal. Lab. Code
§§ 1194, 1197. The complaint also raised four claims that are
derivative of his overtime, meal and rest period, and
minimum wage claims.3

    Irwin removed the action to district court, relying on
§ 301 of the LMRA, 29 U.S.C. § 185, and the Outer
Continental Shelf Lands Act (OCSLA), 43 U.S.C.
§ 1331–1356b, as the basis for federal jurisdiction. Once in
federal court, Irwin filed a motion to dismiss on the ground
that Curtis’s claims are preempted by § 301 of the LMRA. In
his opposition, Curtis raised a number of arguments,
including his contentions that the CBAs did not apply at all
because their scope does not extend to work conducted on the
Outer Continental Shelf; California’s minimum wage and
hour standards are not preempted by § 301 of the LMRA

    3
      These derivative claims are: (1) failure to provide an accurate pay
stub, Cal. Lab. Code § 226(e); (2) engaging in unfair business practices,
Cal. Bus. & Prof. Code § 17200; (3) failure to pay the correct wages at
termination, Cal. Lab. Code § 201; and (4) a demand for civil penalties
under California’s Private Attorneys General Act, Cal. Lab. Code § 2699.
These claims can succeed only if Curtis prevails on his claims that Irwin
violated California labor law by failing to recognize his 12 off-duty hours
as “hours worked,” see Cal Lab. Code § 510.
6               CURTIS V. IRWIN INDUSTRIES

under binding state and federal precedents; Curtis’s overtime
and meal break claims were not precluded by section 514 of
the California Labor Code; and California law applied to the
Outer Continental Shelf.

    The district court granted Irwin’s motion to dismiss. The
court based this conclusion solely on the ground that there
was a need to interpret the CBAs in order to resolve the
parties’ dispute regarding their applicability, and therefore the
state law claims were preempted by § 301 of the LMRA.
Additionally, the district court ordered the parties to proceed
to arbitration under the terms of the applicable CBAs.

    Curtis filed a motion for reconsideration, arguing that his
claims were founded on non-negotiable state-law rights that
are independent of the CBAs. In his reply to Irwin’s
opposition, Curtis stated, for the first time: “Plaintiffs are
willing to concede that the CBAs are generally applicable to
Plaintiffs because such a concession has zero effect on their
ultimate rights to pursue their statutorily-guaranteed rights in
court—a right that exists independently of these CBAs.”

    Given the timing and minimal nature of this concession,
it is not surprising that the district court missed it.
Accordingly, the district court affirmed its dismissal of
Curtis’s claims as preempted under § 301 on the ground that
Curtis disputed the applicability of the CBAs, and it would be
necessary to give the CBAs “more than merely a cursory
reading to determine whether they actually apply to [Curtis’s]
claims.” The court did not address any other basis for
preemption. However, the district court retracted the order to
arbitrate.
                  CURTIS V. IRWIN INDUSTRIES                          7

    Curtis timely appealed. The district court had jurisdiction
under 29 U.S.C. § 185(c),4 and we have jurisdiction under
28 U.S.C. § 1291. We review de novo a district court’s
dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure. Puri v. Khalsa, 844 F.3d 1152, 1157 (9th Cir.
2017). We accept “all factual allegations in the complaint as
true and construe the pleadings in the light most favorable to
the nonmoving party.” Rowe v. Educ. Credit Mgmt. Corp.,
559 F.3d 1028, 1029–30 (9th Cir. 2009) (internal quotations
marks and citation omitted).

                                   II

    The central dispute on appeal is whether Curtis’s claims,
which he styles as state law claims, are preempted by § 301
of the LMRA. Section 301 provides that “[s]uits for violation
of contracts between an employer and a labor organization
. . . may be brought in any district court of the United
States.” 29 U.S.C. § 185(a). Although § 301 contains no
express language of preemption, the Supreme Court has long
interpreted the LMRA as authorizing federal courts to create
a uniform body of federal common law to adjudicate disputes
that arise out of labor contracts. See Allis-Chalmers Corp. v.
Lueck, 471 U.S. 202, 210 (1985); Teamsters v. Lucas Flour
Co., 369 U.S. 95, 103–04 (1962). Thus, any suit “alleging a
violation of a provision of a labor contract must be brought
under § 301 and be resolved by reference to federal law.”
Lueck, 471 U.S. at 210. “A state rule that purports to define
the meaning or scope of a term in a contract suit therefore is


    4
      Irwin asserts that the district court had jurisdiction pursuant to
OCSLA as well. Because we hold that jurisdiction over the overtime
claim was proper under § 301 of the LMRA, we do not address whether
complete preemption exists under OCSLA.
8               CURTIS V. IRWIN INDUSTRIES

pre-empted by federal labor law.” Id. Although normally
federal preemption is a defense that does not authorize
removal to federal court, § 301 has such “extraordinary pre-
emptive power” that it “converts an ordinary state common
law complaint into one stating a federal claim for purposes of
the well-pleaded complaint rule.” Metro. Life Ins. v. Taylor,
481 U.S. 58, 65 (1987). In other words, a civil complaint
raising claims preempted by § 301 raises a federal question
that can be removed to a federal court. See id.

    As explained in Alaska Airlines Inc. v. Schurke, federal
preemption under § 301 “is an essential component of federal
labor policy” for three reasons. 898 F.3d 904, 917–18 (9th
Cir. 2018) (en banc). First, “a collective bargaining
agreement is more than just a contract; it is an effort to erect
a system of industrial self-government.” Id. at 918 (internal
quotation marks and citations omitted). Thus, a CBA is part
of the “continuous collective bargaining process.” United
Steelworkers v. Enter. Wheel & Car Corp. (Steelworkers III),
363 U.S. 593, 596 (1960). Second, because the CBA is
designed to govern the entire employment relationship,
including disputes which the drafters may not have
anticipated, it “calls into being a new common law—the
common law of a particular industry or of a particular plant.”
United Steelworkers v. Warrior & Gulf Navigation Co.
(Steelworkers II), 363 U.S. 574, 579 (1960). Accordingly,
the labor arbitrator is usually the appropriate adjudicator for
CBA disputes because he was chosen due to the “parties’
confidence in his knowledge of the common law of the shop
and their trust in his personal judgment to bring to bear
considerations which are not expressed in the contract as
criteria for judgment.” Id. at 582. Third, grievance and
arbitration procedures “provide certain procedural benefits,
including a more prompt and orderly settlement of CBA
                CURTIS V. IRWIN INDUSTRIES                   9

disputes than that offered by the ordinary judicial process.”
Schurke, 898 F.3d at 918 (internal quotation marks and
citations omitted).

    While § 301 preemption furthers important interests, the
Supreme Court has stressed that “§ 301 cannot be read
broadly to pre-empt nonnegotiable rights conferred on
individual employees as a matter of state law.” Livadas v.
Bradshaw, 512 U.S. 107, 123 (1994). To extend § 301
preemption beyond its defined role “would be inconsistent
with congressional intent.” Lueck, 471 U.S. at 212. For this
reason, “[s]etting minimum wages, regulating work hours and
pay periods, requiring paid and unpaid leave, protecting
worker safety, prohibiting discrimination in employment, and
establishing other worker rights remains well within the
traditional police power of the states,” and claims alleging
violations of such protections will not necessarily be
preempted, even when the plaintiff is covered by a CBA.
Schurke, 898 F.3d at 919–20.

    To ensure that § 301 preemption “extends only as far as
necessary to protect the role of labor arbitration in resolving
CBA disputes,” we employ a two-step test. Id. at 913–14.
First, we ask whether the asserted cause of action involves a
“right [that] exists solely as a result of the CBA.” Kobold v.
Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1032 (9th
Cir. 2016) (quoting Burnside v. Kiewit Pac. Corp., 491 F.3d
1053, 1059 (9th Cir. 2007)). The essential inquiry is this:
Does the claim seek “purely to vindicate a right or duty
created by the CBA itself[?]” Schurke, 898 F.3d at 921. If
so, “then the claim is preempted, and [the] analysis ends
there.” Burnside, 491 F.3d at 1059.
10                    CURTIS V. IRWIN INDUSTRIES

    But if not, we proceed to the second step and ask
“whether a plaintiff’s state law right is substantially
dependent on analysis of [the CBA],” which turns on whether
the claim cannot be resolved by simply “look[ing] to” versus
“interpreting” the CBA. Kobald, 832 F.3d at 1033 (internal
quotation marks and citations omitted). We have stressed
that “interpretation” is construed narrowly in this context.
See Schurke, 898 F.3d at 921. At this second step of the
analysis, “claims are only preempted to the extent there is an
active dispute over ‘the meaning of contract terms.’” Id.
(quoting Livadas, 512 U.S. at 124). Accordingly, a state law
claim may avoid preemption if it does not raise questions
about the scope, meaning, or application of the CBA. See
Livadas, 512 U.S. at 125.

                                      III

    We first apply this framework to Curtis’s claims that
Irwin violated California labor law by failing to recognize his
12 off-duty hours as “hours worked,” see Cal Lab. Code
§ 510(a), in order to determine whether these claims are
preempted by § 301 of the LMRA.

    We begin with Curtis’s claim that Irwin violated section
510(a) of the California Labor Code, which provides a default
rule for overtime.5 This section provides that any work in

     5
         California Labor Code section 510(a) states, in pertinent part:

            (a) Eight hours of labor constitutes a day’s work. Any
            work in excess of eight hours in one workday and any
            work in excess of 40 hours in any one workweek and
            the first eight hours worked on the seventh day of work
            in any one workweek shall be compensated at the rate
            of no less than one and one-half times the regular rate
                 CURTIS V. IRWIN INDUSTRIES                        11

excess of a specified number of hours “shall be compensated”
at a specified rate of pay. Cal. Lab. Code § 510(a). Curtis
argues that Irwin violated this section by failing to pay him
the required overtime rates for the 12 hours he spent off-duty.
Further, Curtis argues that this section gives him a non-
negotiable state right to such overtime pay for his 12 off-duty
hours, independent of any interpretation of the CBA.

    Curtis’s argument fails, however, in light of section
510(a)(2), which provides that the “requirements of this
section do not apply to the payment of overtime
compensation to an employee working pursuant to . . . [a]n
alternative workweek schedule adopted pursuant to a
collective bargaining agreement pursuant to Section 514.”
Section 514 in turn states that “Sections 510 and 511 do not
apply to an employee covered by a valid collective bargaining
agreement if the agreement expressly provides for the wages,
hours of work, and working conditions of the employees, and
if the agreement provides premium wage rates for all


       of pay for an employee. Any work in excess of
       12 hours in one day shall be compensated at the rate of
       no less than twice the regular rate of pay for an
       employee. In addition, any work in excess of eight
       hours on any seventh day of a workweek shall be
       compensated at the rate of no less than twice the regular
       rate of pay of an employee. Nothing in this section
       requires an employer to combine more than one rate of
       overtime compensation in order to calculate the amount
       to be paid to an employee for any hour of overtime
       work. The requirements of this section do not apply to
       the payment of overtime compensation to an employee
       working pursuant to any of the following: . . . (2) An
       alternative workweek schedule adopted pursuant to a
       collective bargaining agreement pursuant to Section
       514.
12              CURTIS V. IRWIN INDUSTRIES

overtime hours worked and a regular hourly rate of pay for
those employees of not less than 30 percent more than the
state minimum wage.” Cal. Lab. Code § 514. By its terms,
therefore, the default definition of overtime and overtime
rates in section 510 does not apply to an employee who is
subject to a qualifying CBA. If Curtis’s CBAs in this case
meet the requirements of section 514, Curtis’s right to
overtime “exists solely as a result of the CBA,” and therefore
is preempted under § 301. Kobold, 832 F.3d at 1032.

    Curtis does not dispute that both CBAs expressly provide
for “the wages, hours of work, and working conditions of the
employees, and . . . premium wage rates for all overtime
hours worked and a regular hourly rate of pay for those
employees of not less than 30 percent more than the state
minimum wage,” as required by section 514. See Cal. Lab.
Code § 514. Rather, he argues that the CBAs do not meet the
requirements of section 514 because the CBAs’s definition of
overtime (and overtime rates) is not the same as section 510’s
definition of overtime (and overtime rates). Put differently,
Curtis argues that to qualify for the exemption from section
510’s definition of overtime, a CBA must provide employees
with overtime that is equivalent to section 510’s definition of
overtime.

    This interpretation of section 510 fails as a matter of
statutory interpretation, and as construed by state courts.
Obviously, if every employer had to meet all the requirements
of section 510(a), it would render the collective bargaining
exception in sections 510(a)(2) and 514 superfluous. The
California Supreme Court has long made clear that
“interpretations which render any part of a statute superfluous
are to be avoided.” Wells v. One2One Learning Found.,
39 Cal. 4th 1164, 1207 (2006), as modified (Oct. 25, 2006).
                CURTIS V. IRWIN INDUSTRIES                   13

    Moreover, California courts have rejected this
interpretation of section 510. See Vranish v. Exxon Mobil
Corp., 223 Cal. App. 4th 103, 107 (2014). In Vranish, union-
represented workers claimed that their employer violated
section 510 by failing to pay premium wages for all
“overtime hours worked.” Id. at 106. While it was
“undisputed that plaintiffs were compensated for all overtime
worked in accordance with the CBA,” the CBA’s definition
of “overtime” was less generous than section 510’s definition.
Id. Specifically, the CBA provided “that overtime is not paid
for hours worked between eight and 12 in a workday,” while
section 510 required that overtime wages be paid for any
work in excess of eight hours in one workday. Id. at 107,
109. The parties disputed whether the employer was
“required to pay plaintiffs ‘overtime,’ as that word is defined
in section 510, subdivision (a), or was it only required to pay
a premium for overtime worked as that word is defined in the
CBA.” Id. at 109. The court concluded that “pursuant to the
plain statutory language, . . . legislative history and opinions
and comments from the [California Division of Labor
Standards Enforcement]” an employer is required to pay only
for overtime as defined by a qualifying CBA. Id. at 113.
Thus, if a CBA satisfies the requirements of section 514, the
requirements of section 510(a) “do not apply.” Cal. Lab.
Code §§ 510(a), 514.

    Further, Vranish noted that this “interpretation makes
sense.” 223 Cal. App. 4th at 111. While section 510
establishes a default definition of overtime applicable to non-
unionized employees, unionized employees “have sought and
received alternative wage protections through the collective
bargaining process.” Id. (quoting Firestone v. S. Cal. Gas
Co., 219 F.3d 1063, 1067 (9th Cir. 2000)). Thus, the
California legislature deemed it appropriate to allow
14              CURTIS V. IRWIN INDUSTRIES

unionized employees to contract around section 510(a)’s
requirements by “bargain[ing] over not only the rate of
overtime pay, but also when overtime pay will begin.” Id.
(internal quotation marks and citation omitted). Accordingly,
when such a bargain has been struck, courts look to the CBA
to determine the definition of “overtime.” See Flowers v.
L.A. Cty. Metro. Transp. Auth., 243 Cal. App. 4th 66, 85
(2015) (holding that the exemption for collective bargaining
agreements in section 514 allows parties to “contractually
agree, through the collective bargaining process, to exclude
the specified tasks from the definition of ‘overtime hours
worked’”).

    Curtis argues that we should adhere to our analysis in
Gregory v. SCIE, LLC, 317 F.3d 1050, 1053 (9th Cir. 2003),
which was issued before Vranish was decided. Gregory
assumed that the collective bargaining agreement at issue met
the requirements of section 514 and provided “premium wage
rates” for overtime hours worked, as “overtime hours” were
defined in the CBA. Id. But without the benefit of any
California cases, Gregory held that section 510, rather than a
CBA, defined which hours constituted “overtime hours.” Id.
at 1053 n.4. Under this interpretation, we held it was
necessary to interpret state law in order to resolve the parties’
dispute, and therefore the employee’s claim was not
preempted. Id. at 1054.

    Curtis’s argument fails, however, because we are bound
to follow the rulings of intermediate state courts “absent
convincing evidence that the California Supreme Court would
reject th[ose] interpretation[s].” In re Watts, 298 F.3d 1077,
1082–83 (9th Cir. 2002) (collecting cases); see also Muniz v.
United Parcel Serv., Inc., 738 F.3d 214, 219 (9th Cir. 2013).
Because Vranish and Flowers provided a reasonable statutory
                  CURTIS V. IRWIN INDUSTRIES                         15

interpretation that avoided rendering sections 510(a)(2) and
514 superfluous, and was consistent with legislative history,
see Vranish, 223 Cal. App. 4th at 109–10, we see no reason
that the California Supreme Court would reject it.
Accordingly, we conclude that Gregory was overruled by
intervening California case law.

    Under the reasoning of Vranish and Flowers, Curtis’s
CBAs in this case meet the requirements of section 514, and
therefore Curtis’s claim for overtime pay is controlled by his
CBAs. Because Curtis’s right to overtime “exists solely as a
result of the CBA,” Kobold, 832 F.3d at 1032, his claim that
Irwin violated overtime requirements by not paying him for
the 12 off-duty hours is preempted under § 301. Thus, his
claim fails at step one of the preemption analysis.6

                                  IV

    We now turn to Curtis’s remaining claims. Curtis argues
that Irwin improperly denied him rest and meal periods
during the 12 hours he was off duty, in violation of sections
226.7 and 512(a) of the California Labor Code. He also
claims that Irwin violated sections 1194 and 1197 of the
California Labor Code, which establish a right to receive the
“legal minimum wage” during this 12-hour off-duty period.

    Irwin, in turn, argues that Curtis’s rights to rest and meal
periods and to a minimum wage substantially depend on an
analysis of the CBAs, and therefore are preempted under


    6
      Because we hold that Curtis’s state law overtime claim is preempted
by § 301, we need not address whether Curtis “clearly and unmistakably”
consented to the arbitration of his state law claims pursuant to 14 Penn
Plaza LLC v. Pyett, 556 U.S. 247, 251 (2009).
16              CURTIS V. IRWIN INDUSTRIES

§ 301. According to Irwin, California’s Industrial Welfare
Commission has issued an order that exempts an employer
from providing the statutory meal and rest breaks where a
qualifying CBA is in place. See Wage Order 16-2001, Cal.
Code Regs. tit. 8, § 11160(11). Further, Irwin argues that
resolving Curtis’s minimum wage claims requires an analysis
of the CBAs to determine the degree of Irwin’s control over
Curtis’s off-duty activities, which Mendiola deemed to be the
central inquiry for overtime claims.

    In addition to these preemption issues, there remains a
dispute as to whether Curtis’s meal and rest period, final pay,
and pay stub claims are preempted by OCSLA. Under
OCSLA, federal law generally governs claims relating to the
Outer Continental Shelf, but the civil and criminal laws of
each adjacent state are deemed to be applicable federal law to
the extent they are “applicable and not inconsistent” with
federal law. 43 U.S.C. § 1333(a)(2)(A). In Newton v. Parker
Drilling Management Services, Ltd., we held that claims
brought pursuant to California’s minimum wage and overtime
laws are applicable and not inconsistent with the Fair Labor
Standards Act, and therefore applied on the Outer Continental
Shelf. 881 F.3d 1078, 1084 (9th Cir. 2018), cert granted, ___
S. Ct. ___, 2019 WL 166875 (U.S. Jan. 11, 2019). But
Newton did not resolve whether California’s meal period,
final pay, and pay stub laws are “applicable” and “not
inconsistent with existing federal law,” instead remanding
those claims to the district court. Id. at 1099. Nor did
Newton address whether the LMRA (or the National Labor
Relations Act) is consistent with California labor law.

   The district court did not consider any of these issues,
focusing instead on Curtis’s argument that the CBAs did not
apply to his activities on the Outer Continental Shelf.
                     CURTIS V. IRWIN INDUSTRIES                       17

Although Curtis conceded the applicability of the CBAs in
his motion to reconsider reply brief, the district court did not
consider Curtis’s claims in light of this concession.7
Moreover, these claims raise complex issues of state law that
have not been fully briefed by the parties.8 Because the
district court is better able to decide these questions in the
first instance, see Ariz. Libertarian Party, Inc. v. Bayless,
351 F.3d 1277, 1283 (9th Cir. 2003), we remand to the
district court to review Curtis’s meal and rest period and
minimum wage claims, as well as the four derivative claims.9

    AFFIRMED IN PART AND REMANDED IN PART.



    7
      Because Curtis first conceded that the CBAs apply to him in his
motion for reconsideration reply brief, Irwin argues that Curtis is
precluded from arguing that his claims are not preempted by § 301 even
though the CBAs apply. But Curtis vigorously argued that his claims
were not preempted by § 301 before the district court. Because “it is
claims that are deemed waived or forfeited, not arguments,” we reject
Irwin’s contentions that Curtis waived this argument. United States v.
Pallares-Galan, 359 F.3d 1088, 1095 (9th Cir. 2004).
    8
       The parties have not addressed, for example, whether Curtis’s claim
that Irwin denied him meal periods in violation of California Labor Code
section 512(a) requires an analysis of whether Curtis is “an employee
specified in” section 512(f), in which case Curtis may be subject to the
CBA exemption in section 512(e). Nor did the parties discuss whether the
CBA exemption applies to Curtis due to Wage Order 16-2001, Cal. Code
Regs. tit. 8, § 11160(11), and whether the Wage Order could be
“harmonize[d]” with section 512. See Brinker Rest. Corp. v. Superior
Court, 53 Cal. 4th 1004, 1027 (2012). In addition, as explained above,
Curtis argues that Mendiola, 60 Cal. 4th 833, provides the legal basis for
his minimum wage claim, but the parties failed to fully address whether
applying Mendiola here requires an analysis of the CBA.
    9
        The parties shall bear their own costs on appeal.